Holmes, J.
- This is an action for personal injuries caused by the fall of a piece of iron upon the plaintiff’s head from the ceiling of a room in the defendants’ factory. There are counts at common law and under the employers’ liability act, but in the view which we take of the case nothing turns upon the distinction. The facts were that a fly wheel had exploded in the engine room, and the plaintiff was sent into the room to clear out the rubbish. We assume that this order was given by the defendants’ superintendent, and that the defendants knew that the plaintiff was there. The defendants also knew the shattered condition of the room, which was obvious, but did not know that there was any iron likely to fall from the ceiling. While the plaintiff was at work, the iron fell upon him. The plaintiff’s position is that it was the defendants’ duty to examine the place more fully than they had done before sending him in there, and that the plaintiff had a right to rely to some extent upon their *218or the superintendent’s having done so before sending him to work.
We are of opinion that the principle referred to does not apply to the case. Obviously there are limits to the duty of employers to provide for the safety of their workmen, — limits set by what is practicable in a commercial sense, and limits set by what naturally is to be expected under the circumstances. The chief sphere of the duty is in the permanent or recurring conditions of the machinery or the place where the workman is employed, so far as it is under the employer’s control, where the danger is not obvious or necessarily incident to the business. An extreme example is Burgess v. Davis Sulphur Ore Co. 165 Mass. 71. But there are many momentary dangers which, though hidden, it is impracticable to guard against by inspection, and for which on this ground the employer is held not liable. Whittaker v. Bent, 167 Mass. 588. There are others which, even if permanent conditions of the business, are obvious without warning, anch of which the workman must take the risk if he accepts employment there. Leary v. Boston & Albany Railroad, 139 Mass. 580, 587. O'Maley v. South Boston Gas Light Co. 158 Mass. 135. There are others which are both transitory and obvious, or at least equally easy to be discovered by employer and employed. When a room has been shattered by an explosion, it is plain to everybody that things are not in their normal condition, that the usual support of part by part has been shaken or interfered with, and that some portion may have been weakened to the point of being ready to fall. If the explosion was of an iron wheel, it is plain that the fragments probably have flown in different directions, and that they may have lodged above or below. When a workman is sent into s'uch a room on the day of the explosion to clear away the ruins, it is manifest that he is taking one of the steps which are necessary to disclose just what has happened. It is not a natural inference on the part of one so sent that the place has been inspected, and it is not a natural interpretation of the offer to take it as implying that the superior knows that it is safe. Such an inference and interpretation are not based on the experience of life 5 they are mere deductions from the letter of an inaccurately stated rule of duty assumed beforehand to cover *219the case. Some one must be first in. the place of possible danger. The workman sent in to clean it up has no right to assume that he is not the first, nor is the employer bound in formal language to notify him that no one as yet has made certain that nothing will give way.

Exceptions overruled.